682 S.E.2d 387 (2009)
636 N.C. 582
Larry W. PIGG and wife, Gloria Vandiver
v.
Boyd B. MASSAGEE, Jr. and Prince, Youngblood and Massagee, Partnership.
No. 191P09.
Supreme Court of North Carolina.
August 27, 2009.
Ervin L. Ball, Asheville, for Massagee, et al.
Larry W. Pigg, for Pigg.

ORDER
Upon consideration of the petition filed on the 8th of May 2009 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."